Citation Nr: 0738236	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  06-13 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for residuals of a fracture of the left hand. 

2.  Entitlement to an initial rating greater than 10 percent 
for residuals of a laceration of the left index finger. 

3.  Entitlement to special monthly compensation for loss of 
use of the left hand. 

4.  Entitlement to an effective date earlier than November 
21, 2001, for service connection for residuals of a fracture 
of the left hand and for a laceration of the left index 
finger. 

5.  Entitlement to total disability based on individual 
unemployability.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 10 percent rating for residuals of a 
fracture of the left hand, and service connection and a 10 
percent rating for residuals of a laceration of the left 
index finger, both effective November 21, 2001.  The appeal 
also comes before the Board from a June 2006 rating decision 
that denied special monthly compensation for loss of use of 
the left hand and for total disability based on individual 
unemployability.  


FINDINGS OF FACT

1.  Since November 2001, the veteran's residuals of a 
fracture of the left hand have been manifested by a minor 
limitation of motion of the wrist and pain, stiffness, and 
weakness of the hand.  There is no limitation or loss of 
function of the elbow.  Three scars are present that are 
superficial, do not cover a large area, and are not unstable, 
poorly nourished, painful, or limit motion.  

2.  Since November 2001, the veteran's left index finger 
displayed an angular deviation of 20 degrees and cannot be 
extended less than 20 degrees from the plane of the palm.  
There is some limitation of flexion of the three joints of 
the finger and X-ray evidence of osteoarthritis of the 
joints.  The veteran is unable to form a fist.  All other 
fingers have no limitation of motion or pain on movement.  
The veteran has lost approximately 28 percent of gripping 
strength and 35 percent of pinching strength with a minor 
loss of touch sensitivity of the finger tip. 

3.  The veteran is right handed.  He retains effective use of 
the left hand to an extent greater than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with the use of a suitable 
prosthesis.

4.  A petition to reopen a final disallowed claim for service 
connection for the residuals of an injury to the left hand 
was received on November 21, 2001.  The first medical 
evidence substantiating entitlement to service connection was 
dated in September 2001.  

5.  The veteran has the following service-connected 
disabilities: residuals of a fracture of the left wrist, 
rated as 10 percent disabling, and residuals of a laceration 
of the left index finger, rated as 10 percent disabling.  The 
veteran's service connected disabilities of the left wrist 
and left index finger do not alone preclude the veteran from 
obtaining and maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating greater than 
10 percent for residuals of a left wrist fracture have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5215 (2007). 

2.  The criteria for an increased initial rating greater than 
10 percent for residuals of a laceration of the left index 
finger have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5226 (2001); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5225 (2007). 

3.  The criteria for special monthly compensation for the 
loss of use of the left hand have not been met.  38 U.S.C.A. 
§ 1114 (k) (West 2002); 38 C.F.R. § 3.350 (2007). 

4.  The criteria for an effective date earlier than November 
21, 2001, for service connection for residuals of a fracture 
of the left wrist and for a laceration of the left index 
finger have not been met.  38 U.S.C.A. § 5110(b) (1) (West 
2002); 38 C.F.R. § 3.400(b), (r) (2007).

5.  The criteria for total disability based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in September 2002, December 
2002, August 2004, April 2006, May 2006, and June 2006 which 
informed the veteran of the information and evidence required 
to substantiate both claims and which also informed him of 
the information and evidence VA was to provide and which the 
veteran was to provide.  While several letters did not 
explicitly ask that the appellant provide any evidence in his 
possession that pertains to the claims, he was advised of the 
types of evidence that could substantiate his claims and to 
ensure that VA receive any evidence that would support the 
claims.  Logically, this would include any evidence in his 
possession.  It is noted that the veteran indicated to VA in 
a statements dated in August 2004, January 2005 and April 
2006  that he had no additional evidence to submit.  

The Board further observes that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to the 
following five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Accordingly, VA is to notify the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the veteran was provided with this notice 
in March 2006, which is after the date of the unfavorable RO 
decision.  While the RO's letter was issued after the rating 
decision, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
notes that the Court specifically stated in Pelegrini that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim.  Moreover, after the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the appellant in May 2007.  

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
other defects with regard to the timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a U.S. Army cook including service in 
the Asia-Pacific Theater of Operations.  He contends that the 
residuals of an injury to his left hand and left index finger 
sustained in recruit training are more severe, and he seeks 
higher ratings.  He contends that the effective date of 
service connection and ratings should be in 1976 on the date 
of receipt of his first claim for service connection.  He 
further contends that he has lost the use of his left hand 
and that his left hand disabilities prevent him from engaging 
in substantially gainful employment.  

Left Hand Fracture and Left Index Finger Lacerations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  VA must take into account 
the veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  

Limitation of motion of the non-dominant wrist warrants a 10 
percent rating for dorsiflexion of less than 15 degrees or 
for palmar flexion limited in line with the forearm.  There 
is no rating for limitation of ulnar or radial deviation.  
There is no higher rating under this Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  The normal ranges of motion 
are 80 degrees palmar flexion, 70 degrees dorsiflexion, 45 
degrees ulnar deviation, and 20 degrees radial deviation.  
38 C.F.R. § 4.71a, Plate I (2007).  As there is no joint 
deficit or limitation of motion of the forearm, impairment of 
supination and pronation, impairment of the radius or ulna, 
or ankylosis of the wrist, the criteria for those 
disabilities are not applicable.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5205 through 5214 (2007).

The rating criteria for ankylosis and limitation of motion of 
the digits of the hands were changed, effective August 26, 
2002.  67 Fed. Reg. 48784 (Jul. 26, 2002).           The 
veteran's petition to reopen a final disallowed claim for 
service connection was received on November 21, 2001.  

Under the old regulations, no rating was provided for 
limitation of motion of one digit.  Favorable or unfavorable 
ankylosis of the non-dominant index finger warranted a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5226 
(2001).  A note immediately following the diagnostic criteria 
indicates that extremely unfavorable ankylosis will be rated 
as amputation.

Under the new regulations, favorable or unfavorable ankylosis 
of the non-dominant index finger warrants a 10 percent 
rating.  A note following the diagnostic criteria advises to 
consider whether evaluation as amputation is warranted and 
whether additional evaluation is warranted for resulting 
limitation of motion of other digits,  or interference with 
the overall function of the hand.  Limitation of motion of 
the non-dominant index finger warrants a 10 percent rating 
where a gap of one inch or more between the fingertip and the 
proximal transverse crease of the palm, with one finger 
flexed to the extent possible, or; where extension is limited 
by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5225, 5229 (2007). 

Diagnostic Codes for scars prior to and after August 30, 2002 
provide ratings for scars that are superficial, poorly 
nourished, and ulcerated; or are deep or superficial and 
cover an area greater than 144 square inches, unstable, 
painful on examination, limit motion, or limit function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001); 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2007).  As the scars associated with the veteran's 
disabilities have not been noted to display these 
characteristics, the criteria are not applicable.  

In September 2001, a private orthopedic physician noted that 
the veteran was right handed and that he reported pain in his 
left wrist and hand which was exacerbated by effort and 
repetitive exercise.  The veteran obtained relief from 
medication and an elastic support.  He did not receive any 
regular medical care for the discomfort. 

On examination of the left wrist and forearm, the physician 
noted two eight-centimeter long scars on the ulnar aspect of 
the forearm.  He did not note that the scars were deep, 
unstable, poorly nourished, painful, or limited motion.  
There was no limitation of motion of the forearm.  Palmar 
flexion of the wrist was measured to 45 degrees and 
dorsiflexion as 65 degrees.  Ulnar deviation was normal and 
radial deviation was slightly diminished to 10 degrees.  The 
physician noted that X-rays in 1989 showed evidence of a 
fracture of the styloid process of the left wrist. 

On examination of the digits of the left hand, the physician 
noted a one centimeter scar on the left index finger and that 
the veteran lacked about 20 degrees of extension at the 
distal interphalangeal (DIP) joint.  Flexion of the index 
finger was 45 degrees at the DIP, 80 degrees at the proximal 
interphalangeal (PIP) joint, and 60 degrees of flexion at the 
metacarpal phalangeal (MCP) joint.  The veteran was unable to 
form a full fist, and the physician stated that there was a 
28 percent loss of grip strength and a 35 percent loss of 
pinch strength.  There was normal opposition, abduction, and 
aduction of the fingers.  There were no vascular deficits but 
some diminished pin-prick and superficial touch sensation of 
the left index finger.  The physician noted that concurrent 
X-rays and those from 1989 showed osteoarthritis at the PIP 
and MCP of the left index finger and a 20 degree post-
traumatic angulation.  

In February 2005, a VA examiner noted a review of the claims 
folder including the veteran's report of the circumstances of 
his injury in service.  No service medical records were 
available as they were suspected of destruction in a fire.  
The examiner noted the veteran's reports of pain, weakness, 
and stiffness of his left hand with no redness or drainage.  
The veteran experienced moderate constant pain with severe 
pain flare-ups weekly lasting one to two hours, exacerbated 
by repetitive use of his left hand.  The veteran reported 
that he obtained some relief from over-the-counter 
medication.  The examiner noted the same scars as were noted 
in 2001 with no comments regarding pain, instability, or 
limitation of motion caused by the scars.  

The examiner noted limitation of motion of the wrist of 65 
degrees dorsiflexion, 45 degrees palmar flexion, 30 degrees 
ulnar deviation, and 10 degrees radial deviation with no pain 
on motion.  There was no malunion or non-union of the wrist 
joint. There was some weakness and pain on motion against 
resistance.  The examiner reviewed the X-ray reports from 
1989 and 2001 and noted an old fracture of the ulnar styloid 
process of the left wrist. 

Regarding the left index finger, the examiner noted that the 
veteran was unable to extend the finger closer than 20 
degrees to the plane of the hand.  Motion of the index finger 
was limited to 45 degrees at DIP joint, 80 degrees at the PIP 
joint, and 60 degrees at the MCP joint, all pain free.  The 
examiner did not measure the distance to the palm on maximum 
flexion.  All other fingers have a full range of motion.  The 
examiner reviewed the X-ray reports from 1989 and 2001 and 
noted evidence of mild osteoarthritis of the carpal and small 
joint and partial ankylosis of the left index finger. 

The Board concludes that a rating of greater than 10 percent 
each for residuals of a fracture of the left hand and 
laceration of the left index finger is not warranted at any 
time since the effective date for service connection.  The 
Board notes that the medical examiners in 2001 and 2005 
provided substantially similar assessments of the left hand 
and index finger.  The veteran is currently receiving 10 
percent, which is the maximum rating available under 
Diagnostic Code 5215, for limitation of motion of the wrist.  
As the evidence does not show that the wrist is ankylosed, a 
higher evaluation cannot be assigned pursuant to Diagnostic 
5214. 

Regarding the index finger, the veteran is currently assigned 
a 10 percent evaluation pursuant to Diagnostic Code 5225 
based on ankylosis of the index finger.  This is the maximum 
rating allowed under that diagnostic code.  However, a note 
immediately following the diagnostic criteria indicates that 
also for consideration is whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  There is no 
evidence of record that the veteran's index finger is so non-
functional that it should be equated to amputation.  The 
evidence does indicate that there is loss of strength in the 
hand.  However, the veteran is already service connected and 
receiving compensation for disability resulting from the 
post-traumatic degenerative changes related to the residuals 
of the fracture.  The finger disability alone has not been 
shown to result in interference with the overall function of 
the hand.  A higher rating is not available in this case for 
disability of one finger.   

Further, the Board notes that there is also no indication 
that the hand and finger disabilities necessitated frequent 
periods of hospitalization or have otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board concludes that the criteria for submission for 
assignment of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b) (1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The weight of the credible evidence demonstrates that the 
veteran's current residuals of a fracture of the left hand 
and laceration of the left index finger warrant ratings not 
greater than 10 percent for each disability.  As the 
preponderance of the evidence is against the claims, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Loss of Use of the Left Hand 

Special monthly compensation is payable for loss of the use 
of one hand.  38 U.S.C.A. § 1114 (k).  Loss of use of a hand 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the elbow with 
the use of a suitable prosthesis.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping and manipulation could be accomplished 
equally well by an amputation stump with a prosthesis.  An 
example is complete ankylosis of two major joints of an 
extremity.  38 C.F.R. § 3.350 (a) (2).  

The Board refers to the records of medical examinations of 
the left hand discussed above and concludes that special 
monthly compensation is not warranted because the medical 
evidence showed that the veteran has not lost complete 
function to the extent that he would have equal function with 
an amputation stump and appropriate prosthesis.  Examiners 
have noted some static angulation of the left index finger, 
minor limitation of motion of the left wrist, and moderate 
limitation of extension and flexion of the left index finger.  
The veteran cannot make a fist but can move his index finger.  
There is no limitation of motion of the other fingers.  The 
veteran experiences moderate to severe pain that limits 
repetitive motion and grip strength but is not so severe as 
to preclude all motion or function of the hand and finger.  
One physician estimated the loss of grip and pinch strength 
as only 28 and 35 percent respectively.  Nerve deficit is 
limited to minor loss of sensitivity at the finger tip and 
the examiner stated this disability is not service connected.  
Neither examiner provided comments that could be interpreted 
as showing that the veteran has a complete loss of function 
of his hand nor does the other evidence of record so 
demonstrate. 

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim for special monthly 
compensation for loss of use of the left hand.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Earlier Effective Date for Service Connection for Left Hand 
Disabilities

In April 1974, the RO received the veteran's claim for 
service connection for residuals of an injury to his left 
hand.  In September 1974, the RO denied service connection 
because service medical records were not available to confirm 
the occurrence of an injury in service.  The records were 
suspected to have been destroyed in a fire.  A copy of the 
decision is not of record; however, the RO confirmed the 
denial in correspondence in June 1976.  In undated 
correspondence, the RO informed the veteran that the June 
1976 letter was in error in that disability caused by a scar 
was not previously considered.  The RO requested 
clarification from the veteran on his intent to pursue the 
claim, but no response was received and the original decision 
became final.  

In August 1985, the RO received the veteran's petition to 
reopen the claim for service connection for a left hand 
injury.  In June 1986, the RO denied service connection 
because there was no evidence that an injury occurred in 
service.  The veteran appealed, and in August 1987, the Board 
denied service connection because there was no evidence of 
objective impairment of his hand and any injury in service 
was acute and transitory and did not result in a chronic 
disability.  The veteran did not request reconsideration.  

In July 1988, the RO received the veteran's petition to 
reopen the claim for service connection.  In July 1989, the 
RO denied the petition.  On appeal, the petition was denied 
by the Board in April 1993, and the Board's decision was 
affirmed by the Court of Appeals for Veteran's Claims (Court) 
in August 1995.  No requests for reconsideration were 
received.  

On November 21, 2001, the RO received the veteran's petition 
to reopen the claim for service connection for residuals of 
injury to his left hand.  The veteran submitted additional 
evidence including a September 2001 examination report from a 
private physician.  In January 2003, the RO denied the 
petition; however, on appeal, in August 2004, the Board 
reopened the claim and remanded for additional development 
including a VA examination.  In December 2005, the RO granted 
service connection and ten percent ratings each for residuals 
of a fracture of the left wrist and lacerations of the left 
index finger, effective November 21, 2001, the date of 
receipt of the petition to reopen the claim.  

The effective date for the award of compensation based on a 
claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(b) (1); 38 C.F.R. § 
3.400(b), (r).

In this case, the Board determined that a September 2001 
examination was new and material evidence that showed a 
current disability and a possible relationship to an alleged 
injury in service.  A February 2005 examination provided a 
clear medical opinion that the veteran's report of the 
circumstances of an injury in service was related to his 
current left hand and index finger disabilities.  Therefore 
entitlement to service connection did not arise earlier than 
September 2001.  As the date of receipt of the veteran's 
petition to reopen the claim for service connection was 
later, the effective date for service connection cannot be 
earlier than November 21, 2001.  
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Total Disability Based on Individual Unemployability

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The veteran has the following service connected disabilities:  
residuals of a fracture of the left wrist, rated as 10 
percent disabling; and residuals of a laceration of the left 
index finger, rated as 10 percent disabling.  

Medical examiners in September 2001 and in February 2005 
noted the veteran's reports that he worked as a chef from the 
time of discharge from service until voluntary retirement in 
1985 at age 63.  However, in the claim for TDIU, the veteran 
reported that he worked from 1960 to 1985 as a supervisor of 
maintenance for guest houses.  He reported that he had a 
seventh grade education and has not taken any courses since 
he stopped working.  The veteran also reported that he is 
receiving Social Security Administration retirement benefits.  
The Board refers to these medical assessments of the 
veteran's service connected disabilities discussed above. 

The Board concludes that the veteran does not meet the 
regulatory requirements for total disability based on 
individual unemployability pursuant to 38 C.F.R. § 4.16(a).  
The Board further concludes that TDIU on an extraschedular 
basis is not warranted because the evidence of record does 
not demonstrate that the veteran's service connected 
disabilities are so exceptional as to preclude the veteran 
from obtaining and securing substantially gainful employment.  
The Board acknowledges that the veteran reported previous 
employment in food preparation which required fine hand 
skills.  However, the veteran has also reported that he 
worked as a supervisor of maintenance.  He has not indicated 
that either type of employment was terminated due to his 
service-connected disabilities.  There is no evidence of 
record showing that the veteran has tried to obtain 
employment and been rejected due to the service-connected 
disabilities.  Medical evidence shows that the veteran 
retains some grasping ability in the left hand and that his 
dominant hand is not disabled.  The veteran experiences 
moderate to severe pain, exacerbated by repetitive motion of 
the left hand; however, he has never undergone surgery, 
physical therapy, or regular medical treatment and uses only 
over-the-counter medications.  There is no medical evidence 
that the veteran's left hand weakness, stiffness, and pain 
preclude the activities of daily living, operation of a motor 
vehicle, or many forms of employment that do not require 
strenuous or fine skills with both hands.  There is no 
indication that he has not been able to obtain or retain 
employment in his reported areas of work experience due to 
his service-connected disabilities and level of education.  

The weight of the credible evidence demonstrates that the 
veteran's current left hand disabilities do not preclude him 
from obtaining and maintaining substantially gainful 
employment.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



	(CONTINUED ON NEXT PAGE)





ORDER

An increased initial rating greater than 10 percent for the 
residuals of a fracture of the left hand is denied. 

An increased initial rating greater than 10 percent for the 
residuals of a laceration of the left index finger is denied. 

Special monthly compensation for loss of use of the left hand 
is denied. 

An effective date earlier than November 21, 2001 for service 
connection for residuals of a fracture of the left hand and 
laceration of the left index finger is denied. 

Total disability based on individual unemployabilty is 
denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


